PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/412,211
Filing Date: 23 Jan 2017
Appellant(s): Ankner, Charles, E.



__________________
Roy D. Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
the rejection of claims 1-7, 9, 10, 13, 23, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
the rejection of claims 1-7, 9, 10, 13, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement; and,
the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (US 2006/0160888 A1) in view of Chase et al. (US 8,877,768 B2).

Restatement of Rejections
Claim Rejections - 35 USC § 112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-7, 9, 10, 13, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 23 are drawn to products comprising tetrahydrocannabinol between 25 and 2500 mg in a carrier or solvent selected from the group consisting of sesame oil, polysorbate 80, or a saline vehicle.  While the specification as filed describes that a cannabinoid may be emulsified in sesame oil, polysorbate 80, or a saline vehicle (see [0066] of the specification as filed), and while the specification further describes intravenous studies comprising one of these carriers (see [0081] of the specification as filed)(see claim 2), the requisite parameters (THC amount and carrier as newly recited) have not been described in combination to be achieved.  Moreover, the combination of elements described in the specification appears limited to embodiments in which the formulation is in a mode to be administered hypodermically (see claim 2), a description which is not commensurate in scope with what is recited in claim 1.  In other words, a range of tetrahydrocannabinol has not been described to be present in a carrier or solvent in the amount and solubilized format as claimed.  This new particular combination of features in a single invention constitutes new matter.  Additionally, reciting the particular solvent and tetrahydrocannabinol amount as in claims 1 and 23 for embodiments beyond hypodermic or intravenous modes constitutes new matter since it is not described in the specification as filed.  
Further still, and in regard to claims 1-7, 9, 10, 13, and 24, utilizing the claimed at least one carrier or solvent and then having the tetrahydrocannabinol being soluble within the at least one carrier or solvent constitutes new matter.  Paragraph [0081] of the specification as filed describes emulsions which are not considered to meet the newly claimed solubility parameter.
Claims depending from a rejected base claim are also rejected here.


Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 10, 13, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention:
In claim 1, the invention is drawn to a formulation comprising at least one carrier or solvent selected from the group consisting of sesame oil, polysorbate 80, or a saline vehicle, and tetrahydrocannabinol being soluble within the at least one carrier or solvent and in a specified amount.  

The prior art teaches that tetracannabinol (dronabinol) in sesame oil results in suspensions and emulsions.  
(3) The relative skill of those in the art:
The relative skill of those in the art ranges from amateur users of illegal substances to high skill of advanced pharmaceutical preparers having advanced education in clinical or medicinal chemistry.
(4) The predictability or unpredictability of the art:
The unpredictability in the art is high because the properties attributable to certain cannabinoids may vary from subject to subject and according to extract or formulation purity.
(5) The breadth of the claims
The claims are very broad.  The only required structural components are THC in a requisite amount and at least one specified carrier or solvent.
 (6) The amount of direction or guidance provided and 
(7) The presence or absence of working examples:
The prior art teaches an emulsion or suspension results from tetrahydrocannabinol in sesame oil.  Accordingly, it has not been shown that tetrahydrocannabinol in the amount instantly recited is soluble within at least sesame oil but also polysorbate 80 or a saline vehicle as instantly recited.  This contrasts with the scope of the claim which requires solubilization of the tetrahydrocannabinol in any of sesame oil, polysorbate 80, or a saline vehicle.
In view of the aforementioned absence of guidance and corresponding working examples, the quantity of experimentation, particularly in view of the limited requisite structural components and variability of carrier components allowed according to the open claim language, is high and above a threshold which would be considered reasonable based on the disclosure at hand.  Without more, it appears formula having the structural components claimed yet necessarily meeting the functional requirements claimed would require experimentation on a case by case basis, burdening one skilled in the 
For these reasons, the claims as written would not be able to be made and used by one skilled in the art without more explanation or direction as to how to achieve the desired blood level and rendering unconscious without crossing into a disallowed dosage causing irreparable harm, for instance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (US 2006/0160888 A1) in view of Chase et al. (US 8,877,768 B2).
	Claim 23 is drawn to a system comprising a formulation including tetrahydrocannabinol being emulsified in sesame oil, polysorbate 80 or a saline vehicle, and being between 25 and 2500 mg of tetrahydrocannabinol.  It is noted that the claim language “which is administered to the recipient until induction onset of dissociative sedation and unconsciousness occurs in the recipient” constitutes a stepwise method and/or an intended use, neither of which further limits the structural components addressed below.
	Kottayil teaches dronabinol (tetrahydrocannabinol) dispersed in sesame oil for pharmaceutical administration (see [0003] and [0030]). 
	While Kottayil does not teach an upper limit of dronabinol, Kottayil teaches preferred embodiments having a dosage from about 0.05 mg to about 20 mg dronabinol dispersed in sesame oil ([0030]), a range which does not meet the instantly claimed range of 25 to 2500 mg.
	Chase cures this deficiency.  Chase teaches dronabinol among cannabinoid receptor agonists (see column 9, lines 61, 63, and 64) which may desirably be employed in an embodiment for non-anticholinergic antiemetic effects at a daily dose from 1.25 mg to 60 mg (see column 11, lines 22-24).
	Both Kottayil and Chase are directed to pharmaceutical formulations for administrating dronabinol, which is tetrahydrocannabinol as claimed.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to increase the dosage of dronabinol from the upper end of Kottayil’s preferred range, about 20 mg, to a range up to 60 mg as taught by Chase, with a reasonable expectation of success.  One would have been motivated to do so to provide the benefit of non-anticholinergic antiemetic effects as taught by Chase, outlined above.

(2) Response to Argument
Appellant’s arguments presented in the appeal brief filed 11/10/2020 (hereafter, “appeal brief”) are addressed as follows.  Appellant’s delineations of the prosecution history, the statutory requirements and supporting cited case law, and claimed subject matter of record as presented in the appeal brief are noted.
First of all, Appellant argues against the objection to claim 1 for improper grammar; in reply, upon review, the objection is maintained since claim 1 still includes the adjective “unconscious” where a noun or object (i.e., “unconsciousness” or “state of being unconscious”) would be grammatically correct in a clause as presented.  Nonetheless, this is a matter to be handled by way of petition, not appeal, per MPEP 706.01.
Regarding the rejection of claims 1-7, 9, 10, 13, 23, and 24 under 35 U.S.C. 112(a) as failing to comply with the written description requirement, Appellant argues on page 9 of the appeal brief that Appellant has shown with “reasonable clarity” in the specification that the instantly claimed anesthetic formulation as claimed including a solvent and/or carrier and 25 to 2500 mg of THC has been described.  
In reply, respectfully, the issue at hand is not an issue of clarity but rather an issue of written description.  In the instant case, it is maintained that where claims 1 and 23 are drawn to products comprising tetrahydrocannabinol between 25 and 2500 mg in a carrier or solvent selected from the group consisting of sesame oil, polysorbate 80, or a saline vehicle and while the specification as filed describes that a cannabinoid may be emulsified in sesame oil, polysorbate 80, or a saline vehicle (see [0066] of the specification as filed), and while the specification further describes intravenous studies comprising one of these carriers (see [0081] of the specification as filed)(see claim 2), the requisite parameters (THC amount and carrier as newly recited) have not been described in combination to be achieved.  Moreover, the combination of elements described in the specification appears limited to embodiments in which the formulation is in a mode to be administered hypodermically (see claim 2), a description which is not commensurate in scope with what is recited in claim 1.  In other words, a range of tetrahydrocannabinol has not been described to be present in a carrier or solvent in the amount and solubilized format as emulsions which are not considered to meet the newly claimed solubility parameter.

Regarding the rejection of claims 1-7, 9, 10, 13, and 24 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, Appellant argues on pages 11 and 12 of the appeal brief that Appellant’s self-funded off-label experimentation as described in the inventor Declaration provides “reasonable clarity” and that the allegation of “‘new matter’ is wholly defective” (last line on page 12 of appeal brief).  Appellant concludes that the specification “clearly discusses” and wholly supports the inventive anesthetic formulation as claimed including 25 to 2500 mg of THC and a solvent and/or carrier.
In reply, respectfully, the issue at hand is not an issue of “clarity” but rather an issue of whether one would have been able to make and use the product claimed.  Since the claimed subject matter is limited to a solvent which may selected from at least one of sesame oil, polysorbate 80, or a saline vehicle and since tetrahydrocannabinol would not be equally soluble in a hydrophobic material such as sesame oil or a hydrophilic material such as saline, the claim as written has not enabled one to make and use the product claimed since the claim further requires “and tetrahydrocannabinol being soluble within the at least one carrier or solvent and in a specified amount.”  Accordingly, Appellant’s argument as well as the evidence submitted in the aforementioned Declaration have been considered but are not persuasive that the claim as written has been enabled.

Regarding the rejection of claim 23 under 35 U.S.C. 103, Appellant’s delineation of case law on pages 13-16 of the appeal brief and quotations from cited references as outlined on pages 16-19 of the appeal brief are noted.  Appellant argues on pages 16 and 20 of the appeal brief that the examiner has relied on improper hindsight reconstruction.  Appellant argues on page 18 of the appeal brief that to 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Further, in reply, specifically regarding Kottayl’s teaching, the relevance of this reference is maintained since Kottayl teaches dronobinol (another name for tetrahydrocannabinol) to be dispersed in sesame oil for pharmaceutical administration and further provides non-limiting preferred dosage amounts ranging from about 0.05 mg to about 20 mg, a range that does not overlap the claimed range.  Chase has been supplied for providing rationale for increasing the dosage of dronabinol and provides motivation for doing so by his teaching that this dosage, a range overlapping Kottayl’s range and the instantly claimed range, may be desirably used for the specific benefit of anticholinergic antiemetic effects.  Accordingly, the propriety of the combination of previously cited references is maintained.  Further regarding Applicant’s argument that the examiner has not provided evidence of the effects instantly claimed, it remains the examiner’s position that application of the claimed product including dosage amounts would necessarily have the claimed effect since a product and its properties are inseparable.  Moreover, it is maintained that both Chase and Kottayl are reasonably pertinent to the particular problem with which applicant was concerned, a problem which may be defined as formulating tetrahydrocannabinol for pharmaceutical administration.

Respectfully submitted,
/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617   
                                                                                                                                                                                                     /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.